MEMORANDUM **
Fuzhen Wang, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying her application for withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we grant the petition for review and remand for further proceedings.
The BIA rejected the IJ’s adverse credibility finding and determined that Wang failed to establish a clear probability of future persecution. However, the BIA failed to determine whether Wang suffered past persecution. See Baballah v. Ashcroft, 367 F.3d 1067, 1079 (9th Cir.2004) (past persecution generates a presumption of eligibility for withholding of removal). Accordingly, we grant the petition for review and remand for the BIA to determine whether Wang demonstrated past persecution and for any further proceedings as appropriate.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.